Order unanimously affirmed. Memorandum: The relief sought is not available to the defendant in this coram nobis proceeding. We call to the attention of the District Attorney that the Trial Judge wrote a memorandum and a copy of the same was not attached to his brief as an appendix. (Appeal from order of Erie County Court, denying, without a hearing, motion to vacate a judgment of conviction for grand larceny, second degree, rendered May 23, 1951.) Present — Williams, P. J., Goldman, Henry, Noonan and Del Vecchio, JJ.